PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

	
BEFORE THE PATENT TRIAL AND APPEAL BOARD

Application Number: 14/952,193
Filing Date: November 25, 2015
Appellant(s): MEIER-HAACK et al.


__________________
Shawn Hamidinia, Reg. No. 58,931
Neil F. Greenblum, Reg. No. 28,394
For Appellant

EXAMINER’S ANSWER1

WITHDRAWN REJECTIONS; GROUNDS OF REJECTION TO BE REVIEWED ON APPEAL 
On September 10, 2021, Appellant submitted an amendment to claim 1 to address an antecedent basis issue. Examiner entered the amendment. With this in mind, the rejection under 35 U.S.C. § 112 pertaining to this issue has been withdrawn. However, the other grounds of rejection set forth in the Final Office Action from which the appeal is taken are being maintained by Examiner. At present, claims 1, 5–8, 15, 16, and 19–23 are rejected under 35 U.S.C. § 103 as being unpatentable over Waite2 in view of Zhang.3 (Final Act. 3–8.)
RESPONSE TO ARGUMENTS
Antecedent basis issue
Appellant has provided remarks directed to the antecedent basis of the limitation “the reaction of the functional groups”. (Appeal Br. 9.) As discussed in the preceding paragraph, this particular rejection has been withdrawn. Given that the rejection has been withdrawn, Appellant’s instant remarks are moot.
Cover layer covalently bonded to the separation-active layer by the reaction of the functional groups with the acid chloride groups of the polyamide of the separation-active layer
Appellant has provided remarks directed to the language “reaction of the functional groups with the acid chloride groups of the polyamide of the separation-active layer”. (Appeal Br. 9–11.) In particular, Appellant explains that “claim 1 does not require any specific quantity of covalent bonds, but rather at least one coupling of this type. It is therefore irrelevant how many acid chloride groups are still present. One of skill in the art would immediately appreciate that at least some covalent bonds exist between the acid chloride groups of the polyamide of the separation-active layer and functional groups of the cover layer.” (Id. at 10.) Based on Appellant’s responses, Examiner surmises there may be a misunderstanding as to why Examiner found this language indefinite.
e.g., COCl) and a functional group (e.g., NH2) would be a COO moiety covalently bonded to an NH moiety. That is, the Cl atom in the COCl would no longer be present—nor would one of the hydrogens in the NH2. (See, e.g., Zhang FIG. 1.) Thus, with utmost respect, Appellant’s statement that covalent bonds would exist between the acid chloride groups and the functional groups is confusing because the final product would lack, inter alia, an acid chloride group.
Furthermore, the claimed reaction between the functional groups and the acid chloride groups can be interpreted two different ways. One way is for acid chloride groups to undergo hydrolysis and be converted into carboxylic acid groups before they participate in a coupling reaction. (See, e.g., Zhang FIG. 1, step A (showing carboxylic acid moieties derived from the hydrolysis of acid chloride groups of TMC).) Another way would (theoretically) be for acid chloride groups (e.g., COCl) to (somehow) directly react with functional groups (e.g., NH2)—that is, without the acid chloride group being converted into an intermediate species (for example, hydrolyzed to COOH) prior to coupling. With these two possibilities in mind, Appellant appears to be claiming the latter; however, it is unclear if this is the case. When considering how a person having ordinary skill in the art (PHOSITA) when looking to Appellant’s disclosure would construe the claimed reaction, Examiner finds that PHOSITA would recognize that Appellant’s process is in aqueous solution. (Spec. ¶ 73 (reciting “10 mass% poly(amide amine) (PAMAM) in water”).) With this in mind, according to Declarant, acid (acyl) chloride groups hydrolyze rapidly. (Dec. 7.) Therefore, when construing the claimed reaction, PHOSITA would be confused as to which mechanism is required by the claim: e.g., since the claim appears to require the second mechanism (which precludes hydrolysis of the acid chloride groups via water)—whereas the Specification suggests that the first mechanism was used (which relies on hydrolysis). Thus, it is unclear whether or not Appellant is claiming the second mechanism, viz., without hydrolysis of the acid chloride groups prior to their reaction with the functional groups.
“immediately”
Appellant has provided remarks directed to the term “immediately”. (Appeal Br. 11–12.) Appellant asserts that this term is readily understood based on the Specification and the Declaration. (Id. at 12.) Examiner respectfully disagrees. First, the Specification only appears to have a single recitation of the word “immediately” in paragraph ¶ 73 and fails to actually define a time frame. The Declaration also fails to define a particular time frame as to what corresponds to the term “immediately”. Second, the Declaration does provide some insight into the hydrolysis of TMC. (Dec. 10.) However, the base claim appears to be broader than just TMC. Furthermore, given Appellant’s assertions that “immediately” is a structural limitation (see, e.g., Appeal Br. 21), without knowing what range of time is being referred to, it is unclear which structural features fall within the scope of the claim—especially for acid chloride groups provided by species other than TMC. As an example, suppose a post-doctoral student carried out the steps corresponding to Example 2 of the instant application and took 3 seconds at the step corresponding to the term “immediately”. The post-doc asks his undergraduate assistant to replicate his findings; however, the undergraduate takes 20 seconds for the “immediately step”. Would the products of both reactions fall within the scope of claim 1? How can one tell without knowing how much time actually corresponds to a time-sensitive reaction?
Appellant’s assertion that Examiner fails to establish that Waite inherently achieves the limitation “acid chloride groups at least on a surface of the separation-active layer” (Remarks 12–14) is unpersuasive
At the outset, the features to which Appellant refers (the acid chloride groups) are part of an intermediate product. That is, the final product is a membrane comprising, inter alia, a cover layer arranged on a polyamide separation-active layer, wherein the cover layer is covalently bonded to the polyamide of the separation active layer. Here, the intermediate product includes the acid chloride groups: prior to application of the cover layer. 
Previously it has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985) (citations omitted); see also MPEP § 2113. Thus, in accordance with Thorpe how the covalent bond between the cover layer and the separation-active layer cannot be given patentable weight: since determination of patentability is based on the product itself—as opposed to its method of production.
Moreover, when looking to Figure 1 of Zhang, Examiner wishes to point out that Zhang’s first step includes using hydrolyzed acid chloride groups (i.e., COOH moieties). These COOH moieties then react with the functional groups of a polymer to form covalent bonds. The final product of Zhang has the covalent bond claimed (id.)—as does the product of the combination of Waite in view of Zhang. Structurally, Appellant’s final product and the product of the instant combination have the same covalent bonds: between functional groups of a polymer and former acid chloride groups.
Appellant has provided arguments directed to the drying time used in Waite. (Appeal Br. 13–14 (citing Dec. 10).) Respectfully, these remarks are not persuasive for the reasons provided in the preceding paragraph. Put another way, Appellant has not explained adequately how its membrane differs structurally from the membrane of the instant combination.
In addition, while the Declaration provides some insight into the hydrolysis of TMC (Dec. 6–7), this document does not appear to sufficiently demonstrate why Appellant’s reaction (i.e., the second mechanism described in § 2.2 supra) would be required to obtain its final product. That is, Appellant has shown evidence that the hydrolysis of the of the acid chloride groups occurs quickly. (Dec. 10.) However, the first mechanism can also be used to arrive at functional groups covalently bonded to former acid chloride groups. (See, e.g., Zhang FIG. 1.) As such, assuming arguendo, that the drying time used by Waite affects the hydrolysis of acid chloride groups (i.e., causes hydrolysis of the acid chloride groups into COOH moieties) (Dec. 13–14), it is unclear why the claimed final product could not be arrived at via the first mechanism described in § 2.2 supra.
Appellant’s assertion that Waite and Zhang does not teach all of the elements of Appellant’s claims (Remarks 14–18) is unpersuasive
Appellant argues that the combination of Waite and Zhang does not satisfy the claim limitations directed to the acid chloride groups. (Dec. 15–17.) Appellant 
As it applies to the acid chloride groups, Appellant’s arguments are not persuasive for the reasons provided in § 2.4 supra. For instance, in accordance with Thorpe and MPEP § 2113, it is respectfully submitted that the limitations directed to how the covalent bond between the cover layer and the separation-active layer (i.e., using transient acid chloride groups) cannot be given patentable weight: since determination of patentability is based on the product itself—as opposed to its method of production. Also, Appellant fails to explain adequately why the claimed final product could not be arrived at using COOH moieties, as suggested by Zhang.
In addition, Appellant’s argument that Zhang does not disclose a polyamide applied by interfacial polymerization, Examiner respectfully submits that this limitation is disclosed by Waite. (See Final Act. § 4.41(A) (citing Waite col. 6, ll. 45–48); § 4.41(B).)
Appellant’s assertion that there is no reason or rationale to combine Waite and Zhang to achieve the claimed subject matter (Remarks 18–20) is unpersuasive
Appellant argues that Zhang teaches away from the claimed invention because of high BSA adsorption on an amine-functionalized surface. (Appeal Br. 19–20 (citing Zhang 208, left col., last para.).) Examiner respectfully disagrees.
“A reference does not teach away . . . if it merely expresses a general preference for an alternative invention but does not 'criticize, discredit, or otherwise discourage' investigation into the invention claimed.” DePuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 1327 (Fed. Cir. 2009). Rather, teaching away requires “clear discouragement” from implementing a technical feature. In re Ethicon, Inc., 844 F.3d 1344, 1351 (Fed. Cir. 2017). Additionally, a reference disclosure is not limited only to its preferred embodiments, but is available for all that it discloses and suggests to one of ordinary skill in the art. In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); see also In re Susi, 440 F.2d 442, 446 n.3 (CCPA 1971) (disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments).
Id. 208, right col., second para; FIG. 1.) In other words, Zhang encourages investigation of implementing the technical features shown in its Figure 1. With this finding in mind, Examiner respectfully disagrees with Appellant’s assertion that Zhang teaches away from the claimed invention—especially since it actively encourages testing different coatings. DePuy Spine, 567 F.3d 1327; Ethicon, Inc., 844 F.3d 1351; Lamberti, 545 F.2d 750; Susi, 440 F.2d 446 n.3. In this vein, a PHOSITA would have been encouraged to try different coatings, such as those disclosed in Zhang, to determine which provided the best fouling resistance for a particular application. For example, in relation to Waite, Waite seeks to separate fluid mixtures. (Waite Abstract.) A person having ordinary skill comparing Waite and Zhang would have been motivated to test the different coatings of Zhang in order to determine which provided better fouling resistance for the fluid mixtures used by Waite.
Additionally, Appellant has stated that “freshly synthesized TFC membranes with an amine coating should not be used because they exhibit the poorest properties.” (Appeal. Br. 20 (citing Zhang 208, left. col., last para.).) However, here Appellant has made an assertion without sufficient evidence. The citation provided by Appellant provides no details as to freshly synthesized TFC membranes nor evidence of exhibiting the “poorest properties”. As such, Appellant’s instant remarks are unpersuasive.
Appellant’s assertion that the limitation “wherein the cover layer is applied to the separation-active layer immediately after the interfacial polymerization” is a structural limitation (Remarks 21) is unpersuasive
For the reasons provided earlier in this document (see §§ 2.2–2.6 supra), Examiner respectfully disagrees with Appellant’s instant arguments.
Appellant’s arguments directed to the dependent claims 15, 16, 19–21, and 23 (Remarks 22–25) are unpersuasive
For the reasons provided earlier in this document (see §§ 2.2–2.6 supra), Examiner respectfully disagrees with Appellant’s arguments directed to the dependent claims. For instance, in accordance with Thorpe and MPEP § 2113, it is respectfully submitted that the limitations directed to how the covalent bond between the cover layer and the separation-active layer (i.e., using transient acid 
CONCLUSION
	For the above reasons, it is believed that the rejections should be sustained.
/BRAD GORDON/
Examiner, Art Unit 1773
Conferees:
/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773                                                                                                                                                                                                       
/BLAINE COPENHEAVER/
Quality Assurance Specialist
TC 1700
	


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This is in response to the Appeal Brief filed October 18, 2021 (“Appeal Br.”). This document refers to the Declaration filed July 17, 2019 (“Dec.”); the Substitute Specification filed November 25, 2015 (“Spec.”); and the Final Office Action, mailed May 13, 2021 (“Final Act.”), from which the appeal is taken.
        2 US 5,147,553 A, issued September 15, 1992 (“Waite”).
        3 Zhang et al., Silver-PEGylated dendrimer nanocomposite coating for anti-fouling thin film composite membranes for water treatment, 436 Colloid Surface A, 207, 207–214 (2013) (“Zhang”).